Citation Nr: 1216247	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  06-06 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected osteoarthritis of acromioclavicular (AC) joint, chronic AC separation and rotator cuff strain, left.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected osteoarthritis of AC joint, chronic AC separation and rotator cuff strain, left.

3.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected osteoarthritis of AC joint, chronic AC separation and rotator cuff strain, left.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from September 1942 to January 1945.

This matter came to the Board of Veterans' Appeals (Board) from a December 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been received to reopen the claims of entitlement to service connection for right shoulder disorder, cervical spine disorder, and low back disorder.  

The Veteran and his spouse testified at a Board hearing before the undersigned in August 2009; the transcript is of record.  

The matters were remanded in October 2009.  In September 2010, the Board reopened the claims and remanded the issues on the merits.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Right shoulder disability was not manifested during service, is not otherwise related to the Veteran's active service, and is not due to or aggravated by service-connected osteoarthritis of AC joint, chronic AC separation and rotator cuff strain, left.

2.  Cervical spine disability was not manifested during service, is not otherwise related to the Veteran's active service, and is not due to or aggravated by service-connected osteoarthritis of AC joint, chronic AC separation and rotator cuff strain, left.

3.  Low back disability was not manifested during service, is not otherwise related to the Veteran's active service, and is not due to or aggravated by service-connected osteoarthritis of AC joint, chronic AC separation and rotator cuff strain, left.


CONCLUSIONS OF LAW

1.  Right shoulder disability was not incurred in or aggravated by active service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  Cervical spine disability was not incurred in or aggravated by active service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  Low back disability was not incurred in or aggravated by active service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

In September 2004 and November 2009, VCAA letters were issued to the Veteran with regard to his claims of service connection.  Collectively, the letters notified the Veteran of what information and evidence is needed to substantiate his claims of service connection, what information and evidence must be submitted by the claimant, the information and evidence that will be obtained by VA, and what evidence is necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A March 2006 letter also notified the Veteran of what evidence is necessary to support a disability rating and effective date.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the October 2009 and September 2010 Board Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, and post-service VA and private treatment records.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In January 2009, the Veteran was afforded a VA examination and an etiological opinion was proffered, and in November 2010 an addendum etiological opinion was proffered.  Collectively, such examination reports are thorough and contain sufficient information to decide the issues on appeal.  The examiner reviewed the Veteran's history, examination findings, and rendered an objective opinion based on sound medical principles.  The examination reports are adequate for adjudicative purposes.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.  

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1131; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment sets forth language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

Where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases). 

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A February 1944 service treatment record reflects that the Veteran complained of pain in the left shoulder and arm for the prior 4 months after injury due to a fall.  He reported a previous injury to the left clavicle in 1938.  The diagnosis was fibrosititis left shoulder.  A December 1944 Medical Board Report reflects complaints and findings to the left upper extremity.  The diagnosis was old fracture, left clavicle with sequelae.  A January 1945 Report of Medical Examination conducted for separation purposes reflects that his 'spine and extremities' were clinically evaluated as normal.  The Veteran was deemed not physically qualified for active service due to old fracture middle 1/3 of shaft left clavicle.

In March 1945, the Veteran filed a claim of service connection for left shoulder disability.  

A July 1946 private examination report reflects the Veteran's report that in 1943 he was rendered unconscious and thrown down by a shock from an electrical drill, sustaining an injury to the back and to the left shoulder.  The back injury cleared up completely.  The remaining complaints pertained to the left shoulder.  Physical examination revealed that the head and neck were normal.  The examiner diagnosed residuals of fracture, left clavicle; and, traumatic arthritis, left shoulder, suspected.  There were no findings pertaining to the right shoulder, cervical spine, or lumbar/thoracic spine.

The Veteran underwent a VA examination in December 1947.  It was noted that in September 1943, while using an electric drill he was knocked across a steel rail and injured his left shoulder and back.  The shoulder had been injured and bone grafted before entering service.  He was hospitalized for several weeks and then discharged.  On physical examination, the upper extremities were normal and showed no limitation of motion.  The spine showed no abnormalities and there was no limitation of motion.  The examiner diagnosed scar, healed over the left clavicle, result of graft for a fracture of the left clavicle, and arthralgy, mild, involving the left shoulder, result of injury sustained to the left clavicle.  There were no findings pertaining to the right shoulder, cervical spine, or lumbar/thoracic spine.

Service connection was established for arthralgia, mild, left shoulder, effective April 1946.

An April 1971 private treatment record reflects complaints of pain in the right arm with some numbness and tingling and pain in the right deltoid.  He was hospitalized for evaluation and treatment.  X-ray examination showed cervical arthritis with possible encroachment of the cervical roots.  The discharge diagnosis was arthritis of cervical spine with probable radiculitis of the 6th and 7th radical.  

A July 1975 x-ray examination report reflects degenerative joint disease both shoulder joints with minimal irregularly of greater tuberosity of humerus and upward subluxation of humeral head.  

A November 1995 private treatment record reflects complaints of pain with both shoulders; however, the objective findings are related to the left shoulder.

VA outpatient treatment records dated in March and September 2000 reflect complaints of low back pain.

A December 2002 x-ray examination of the lumbar spine reflects degenerative disc disease with disc space narrowing L2-3, L3-4, and L5-S1.  A January 2003 x-ray examination of the shoulders reflects degenerative joint disease.An April 2003 x-ray examination of the cervical spine reflects degenerative disc disease.

In May 2003, the Veteran filed an initial claim of service connection for arthralgia in his right shoulder, neck, and low back.  In subsequent statements, the Veteran has asserted that his disabilities are due to an in-service injury, and due to his service-connected left shoulder disability.

Correspondence dated in April 2004 from J. D. Martin, M.D., states that in 2002 it was determined that the Veteran had an unrepairable rotator cuff tear, right shoulder.  The Veteran had asked whether the doctor thought that his right shoulder problems could be related to his in-service injury to the left shoulder.  Dr. Martin stated that the injury to the left shoulder may have caused him to do things with the right shoulder, and there certainly is the possibility that the right shoulder was injured because of the problems with the left although the doctor was unable to determine that with certainty.

In October 2004, the Veteran underwent a VA examination.  He reported that in the 1930's he had a foot injury and sustained a clavicle fracture on the left.  The Veteran reported that in 1953, he was electrocuted while on a ladder and was knocked backward while stationed in North Carolina.  [The examination report states 1953 but it appears this is a typographical error and is referring to the 1943 in-service injury.]  He described falling backward across a rail through the upper back.  He described bilateral shoulder and neck pain at that time, and reported he was seen by a private doctor.  He stated that the following year he did well until the next year when he jerked his right shoulder while on a ladder during a fire drill.  He reported that he never received any follow-up for his cervical strain injury, although he continued with aching pain in the neck afterward, and stated that his symptoms continue to persist until this time.  Upon physical and x-ray examination, the examiner diagnosed left clavicle fracture, pre-service, status post open reduction and internal fixation with AC joint resection; chronic right rotator cuff arthropathy and insufficiency; chronic left rotator cuff arthropathy and insufficiency; and, cervical degenerative disc disease.  The examiner found insufficient evidence to suggest that the Veteran's difficulty with regard to the cervical spine is related to his service-related injury.  The evidence is simply insufficient to render the requested opinion, without resorting to speculation.  The examiner opined that the Veteran's right and left shoulder problems were related to service.  He has had persistent difficulty with regard to both shoulders since that time.  The examiner opined that it is at least as likely as not that the Veteran's difficulties with regard to his shoulders are related to service.

In January 2009, the Veteran underwent a VA examination, and the examiner noted review of the entire claims folder.  The examiner noted that there was no evidence of treatment while he was in the service for the right shoulder, cervical spine, or the thoracolumbar spine.  

The examiner acknowledged the opinion of Dr. Martin, and agreed that there is a possibility that exists that his current right shoulder condition could be in part due to his left shoulder injury, but this is not an opinion with any certainty and this does not imply that he feels that it is more likely than not that his left shoulder is the cause of his right shoulder, it is merely a possibility.  

The examiner acknowledged the October 2004 VA examination and opinion.  In reviewing the positive etiological opinion that the right and left shoulder problems are due to service, the January 2009 VA examiner stated that in reviewing the records the only problem he found with them is that there is no evidence within the claims folder or service medical record to support an injury to the right shoulder.  The VA examiner stated that it appears the October 2004 VA examiner essentially based his opinion on the word of the Veteran that he did have several injuries which began during service.  

With regard to the right shoulder, the examiner diagnosed right acromioclavicular joint osteoarthritis/degenerative joint disease confirmed by imaging; right shoulder complete rotator cuff tear; and, right glenohumeral joint osteoarthritis/degenerative joint disease confirmed by imaging (cuff tear arthropathy).  The examiner opined that his right shoulder conditions are less likely as not caused by or a result of his left shoulder conditions, based on a review of the claims folder, service medical records, a detailed history, and physical examination.  The examiner stated that there is simply not any good evidence that degeneration of one shoulder causes or can secondarily cause degeneration of the contralateral shoulder.  There is no significant evidence that the right shoulder injury occurred while in service.  With regard to Dr. Martin's note, the VA examiner interpreted the note to read that it is possible but less than 50 percent probability that his right shoulder condition is due to his left shoulder condition.  The VA examiner noted that the Veteran worked in a rice mill, working on machines, for 34 years by his own report.  The biggest risk factor for rotator cuff injuries is overuse, which would be seen in someone who does physical labor, especially labor such as working on heavy-duty machines.  Given all of this, the examiner felt that it was less likely as not that his current right shoulder conditions are secondary to his left shoulder condition.  With regard to the October 2004 VA examiner's opinion that his right shoulder was also injured in service, the January 2009 VA examiner stated that there was no evidence that could be found in his service medical record that would show that the Veteran's right shoulder occurred in service, thus the VA examiner did not agree with the October 2004 VA examiner.  

With regard to the cervical and thoracolumbar spine, the Veteran reported pain in his cervical spine which radiates to his shoulders and low back pain centered over the small of his back.  He reported that his cervical spine pain and low back pain began when he fell from the ladder when he was in the service.  He last worked in 1981 when he retired from the rice mill.  He worked there for 30 years, working on machinery as a mill foreman.  He is right-hand dominant.  Upon physical and x-ray examination, the examiner diagnosed cervical degenerative disc disease, severe; cervical osteoarthritis/degenerative joint disease, confirmed by imaging; lumbar degenerative disc disease; and, lumbar degenerative joint disease/osteoarthritis, confirmed by imaging.  The examiner opined that his cervical degenerative disc disease, cervical osteoarthritis/degenerative joint disease, lumbar degenerative disc disease, lumbar osteoarthritis/degenerative joint disease, is not caused by, a result of or secondary to his left shoulder conditions, based on a review of the claims folder, service medical record, detailed history, and physical examination.  

The examiner stated that there is no evidence to show that degeneration of the rotator cuff and osteoarthritis of the left shoulder can cause severe degeneration of the cervical and lumbar spine.  The opinion requested asked whether or not his cervical and lumbar conditions are secondary to his shoulder and there is simply no evidence that would support this type of claim.  In addition, the Veteran worked in a job from 1947 to 1981 by his report, in a rice mill.  He worked on heavy machinery.  This type of manual labor causes significant stress on the cervical and lumbar spine.  The examiner opined that it is highly likely that his current cervical and lumbar conditions are a combination of age-related degeneration and the strenuous labor which he performed for 34 years, while working on this heavy machinery.  There is no evidence that his left shoulder condition contributed to or caused his current cervical or lumbar disabilities.  

In November 2010, another VA examiner conducted a review of the claims folder and provided an addendum opinion.  The examiner opined that it is less likely than not that there was permanent aggravation of the Veteran's right shoulder, cervical spine, and low back disorders as a result of his left shoulder.  The November 2010 VA examiner stated that the January 2009 VA examiner clearly gives his rationale as to why the right shoulder, cervical and lumbar spine conditions would not be caused by the Veteran's left shoulder disorder, and stated that the same rationale given for the causality question also stands true for why the right shoulder, cervical, and lumbar spine conditions would not be permanently aggravated by the Veteran's left shoulder disorder.  

Upon review of the evidence of record, the Board has determined that service connection is not warranted for right shoulder, cervical spine, and low back disabilities.  

As detailed, service treatment records are void of any complaints or treatment for a right shoulder, cervical spine, or low back injury or disability, to include during the time he aggravated his pre-service left clavicle disability in service.  On separation, his spine and extremities were clinically evaluated as normal by trained medical personnel, other than reference to the left clavicle disability.  

The Veteran underwent a post-service examination in July 1946, approximately 18 months after separation from service, and the Veteran only reported injury to the back and left shoulder during his in-service fall; however, the Veteran reported that his "back injury cleared up completely."  He only voiced complaints related to the left shoulder, and the only objective findings were pertaining to the left shoulder and clavicle.  Likewise, the December 1947 VA examination report also reflects the Veteran's report that he sustained injury to his left shoulder and back in service, but on objective examination the spine was normal, and there were only objective findings related to the left shoulder.  

Thus, on post-service examination conducted shortly after separation from service the Veteran voiced no complaints related to the cervical spine and right shoulder, and there were no objective findings related to the low back, cervical spine, and right shoulder.  The Veteran has related to VA examiners that he injured his right shoulder, cervical spine, and low back at the time of the 1943 in-service fall; however, the contemporaneous service treatment records and post-service treatment records generated shortly after service do not support these contentions.  

The Veteran only claimed entitlement to service connection for left shoulder disability in March 1945, and did not claim entitlement to service connection for low back, cervical spine, or right shoulder disabilities.  This suggests that the Veteran did not believe at that time that he had these disabilities that were due to incidents that occurred in service.  It would appear that if he was actually experiencing back, neck, and right shoulder problems following service that he would have filed appropriate claims for compensation, and he would have voiced complaints related to the back, neck and right shoulder on examination.  Rather, although he contended he injured his back in service, he had no complaints and there were no objective findings, and he voiced no complaints related to the neck and right shoulder.  

As detailed, post-service treatment records reflect initial complaints of pain in the right arm/deltoid, and a diagnosis of arthritis of the cervical spine with radiculitis in April 1971, thus over 26 years after separation from service.  A diagnosis of degenerative joint disease of the right shoulder was rendered in July 1975, thus over 30 years after separation from service.  Treatment records reflect initial complaints of back pain in 2000 and a diagnosis of degenerative disc disease in December 2002, thus, over a half century after separation from service.  The lack of any evidence of a diagnosed chronic cervical spine disability, right shoulder disability, and lumbar spine disability for many years after discharge from service; the fact that he did not claim compensation for any neck, back, or right shoulder problems in 1945 despite the fact that he claimed entitlement to service connection for left shoulder disability; and, the fact that he did not file his original claim of compensation for these disabilities until over a half century after separation from service weighs against the claims.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  Mense v. Derwinski, 1 Vet. App. 354 (1991); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Moreover, upon reviewing the claims folder, and examining and interviewing the Veteran, the January 2009 VA examiner concluded that his lumbar spine, cervical spine, and right shoulder disabilities were not due to service.  The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the Veteran's claims.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is no contrary opinion of record with regard to the cervical and lumbar spine disabilities with regard to any relationship to service.  

With regard to the right shoulder disability, as detailed the October 2004 VA examiner opined that both the left and right shoulder disabilities were related to service, rationalizing that the Veteran had persistent difficulty with regard to both shoulders since that time.  The Veteran told the VA examiner that at the time of the 1943 in-service fall he experienced "bilateral shoulder and neck pain."  As detailed and discussed hereinabove, service treatment records are void of any complaints or diagnoses related to the right shoulder and neck, and treatment rendered shortly after separation from service are void of any complaints or diagnoses related to the right shoulder and neck.  The Veteran's statements to the October 2004 VA examiner contradict statements and records from over a half century earlier, thus it is clear that the VA examiner based the positive etiological opinion on the Veteran's unsubstantiated statements, rather than review of the claims folder.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  As such, the Board finds that this opinion, which included a reliance of the Veteran's description of his service history, to be of less probative value than the opinion discussed hereinabove.

With regard to the assertion that his right shoulder, cervical spine, and lumbar spine disabilities are due to his service-connected left shoulder disability, as detailed the January 2009 VA examiner opined that these disabilities are not caused by the left shoulder disability.  

As the January 2009 examiner explained, there is simply not any good evidence that degeneration of one shoulder causes or can secondarily cause degeneration of the other shoulder.  The examiner explained further that the biggest risk factor for rotator cuff injuries is overuse, noting the Veteran's many years of employment as a laborer.  The January 2009 VA examiner acknowledged Dr. Martin's opinion of a relationship to the left shoulder but found that such opinion only suggested a possibility and was less than a 50 percent probability.  Both Federal regulation and case law preclude granting service connection predicated on a result of speculation or mere possibility.  38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical treatise submitted by an appellant that only raises the possibility that there may be some relationship between sickle cell anemia and the veteran's fatal coronary artery disease does not show a direct causal relationship between the two disorders such as to entitle the appellant to service connection for the cause of the veteran's death).  An opinion expressed in terms such as "may," also implies "may or may not," and is generally too speculative to establish support for a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a physician's statement that a service-connected disorder "may or may not" have prevented medical personnel from averting the veteran's death was not sufficient); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a general and inconclusive statement about the possibility of a link was not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there was a plausible basis for the Board's decision that a disability was not incurred in service where the medical evidence favorable to the appellant's claim did little more than suggest the possibility that the veteran's illness might have been caused by his wartime radiation exposure).  Thus, such opinion from Dr. Martin is entitled to less probative weight.  With regard to any aggravation, as detailed, after review of the claims folder, the November 2010 VA examiner opined that there was no permanent aggravation of the Veteran's right shoulder as a result of his left shoulder disability.  

With regard to the cervical and lumbar spine disabilities, the January 2009 examiner stated that there is no evidence to show that degeneration of the rotator cuff and osteoarthritis of the left shoulder can cause severe degeneration of the cervical and lumbar spine.  As detailed, the examiner found that these disabilities were likely a combination of age-related degeneration and his years as a laborer.  As detailed, the November 2010 found no aggravation of the cervical and lumbar spine disabilities due to his left shoulder disability.  

These opinions lead to a finding that the Veteran's right shoulder, cervical spine, and lumbar spine disabilities are not proximately due to or aggravated by his left shoulder disability.  The Board accepts the opinions of the January 2009 and November 2010 VA examiners as being the most probative medical evidence on the subject, as such were based on a review of all historical records, and contain detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the January 2009 examination report, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the Veteran's claims.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

The Board has considered the Veteran's contention that a relationship exists between his right shoulder, cervical spine, and lumbar spine disabilities, to service and to his service-connected left shoulder disability.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his recollections of what occurred in service, his current symptoms, and their continuation since service.  However, the Board finds that the Veteran's current and more recent assertions, recollections of injury during service, and recollections of symptoms following service to be in contradiction to the contemporaneous records generated during service and shortly following service.  It would seem that if the Veteran had suffered back, neck and right shoulder injuries at the time of his in-service fall, these would have been documented at the time he sought treatment for his left shoulder/clavicle condition, and he would have claimed compensation upon separation from service.  It was only after filing his claim for compensation in 2003, over a half century after separation from service, that he reported to various VA examiners that he suffered back, neck and right shoulder injuries due to an in-service injury.  Thus, for these reasons, the Board finds the Veteran's assertions lack credibility and are entitled to less probative weight.  Additionally, the Veteran is not competent to attest to the presence of chronic lumbar spine, cervical spine, or right shoulder disabilities during service or to relate his current disabilities to problems during service, and he is not competent to relate his current disabilities to his left shoulder disability.  Rendering such medical conclusions require expertise beyond that of the Veteran.  The Board has weighed the Veteran's statements as to back, neck and right shoulder symptomatology onset with the medical evidence of record, to include the service treatment records, post-service medical evidence, and VA medical opinions of record.  After weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence and continuity of symptomatology is less convincing than the objective medical evidence of record and as such, is of less probative value here.  Back, neck, and right shoulder disabilities were not diagnosed during service, were not diagnosed at the time of discharge from service, and were not diagnosed until many years after separation from service.  The clinical and documentary evidence post service which is inconsistent with the Veteran's assertions is more probative than the remote assertions of the Veteran.  

In conclusion, a preponderance of the evidence is against a finding that the Veteran's right shoulder, cervical spine, and low back disabilities are causally related to the Veteran's active service, and to a service-connected disability.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for right shoulder disorder is denied.

Entitlement to service connection for cervical spine disorder is denied.

Entitlement to service connection for a low back disorder is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


